SAVOY, Judge.
This matter is on appeal from a judgment of the district court revoking a previous order allowing plaintiff to file the instant suit in forma pauperis under the provisions of LSA-C.C.P. Article 5181 et seq.
The record reveals that plaintiff has an income of $374.00 per month and has the usual household expenses.
In Best v. J & B Drilling Company, 152 So.2d 119 (La.App. 3 Cir. 1963), this Court affirmed a ruling of the district court revoking a previous order allowing plaintiff in that suit to proceed in forma pauperis. Plaintiff applied to our State Supreme Court for writs, which were refused. In the Best case, supra, plaintiff was earning $85.00 per week and owned his home.
We recognize that the act allowing one to sue in forma pauperis should be liberally construed. On the other hand, the appellate courts should allow the district courts discretion in these cases so that there will not be an abuse of the act. See LSA-C.C.P. Article 5182.
Considering the evidence in the instant case we cannot say that the trial judge abused the discretion vested in him in determining which litigant should be allowed to proceed as a pauper.
Having determined that plaintiff may not proceed as a pauper, it is not necessary to decide the alternative defense that she is not a citizen of this State, and, therefore, cannot file suit as a pauper because of the provisions of LSA-C.C.P. Article 5181, which article states that only citizens of this State may avail themselves of the right to sue without payment of court costs.
For the reasons assigned the judgment of the district court is affirmed at appellant’s costs.
Affirmed.